Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 05/13/22 has been entered.
Claims 2-8, 10-18, and 20-21 are pending.
Claims 1, 9, and 19 were previously canceled.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Regarding independent claim 2:

First, Applicant argues Rakotoharison does not disclose the form of the Network-level UE relaying capabilities included in the attach request message (i.e., presumably that the information in the message does not disclose Applicant’s amended “indicator” limitation) [Remarks pg. 7]. Examiner respectively disagrees. Rakotoharison discloses the message contents include ”information about UE EPS supported security algorithms, and UE support of Single Radio Voice Call Continuity, …, information regarding the relaying capabilities of the UE, which may affect the manner in which the network utilizes the relay operation using that UE, for example, whether the UE can be used as a relay for emergencies and/or for other uses” [par. 0040]. At least some of this information included in the message satisfies Applicant’s “including an indicator indicating capability on a relay function to perform a communication between another terminal and the network”.

Second, Applicant aruges Rakotoharison does not disclose the MME transmits to the BS a control message including info indicating an authorization of the terminal for performing the relay function because Rakotoharison’s Initial Context Setup Request message contains an empty context indicator [Remarks pg. 8]. Examiner respectively disagrees. This limitation does not require either an explicit indicator (unlike the above limitation) or an accept/reject condition. The claim merely requires “info indicating an authorization of the terminal for performing the relay function”. In Rakotoharison, the message with the empty context implicitly provides that info; namely, that the BS is to proceed with the process for authorization [Rakotoharison fig. 2 comment/bubble for #4].

Consequently, because Rakotoharison discloses the limitations as claimed, the rejection to this claim is maintained.

Regarding the remaining claims, applicant argues they are allowable based on their similarity to or dependence from their respective independent claims [Remarks pg. 9-10]. Examiner respectively disagrees. The response to arguments against independent claim 2 is stated above and that response is incorporated herein by reference in this response. There being no basis for withdrawal of the rejection of independent claim 2, no basis exists for withdrawal of the rejections of these claims. Consequently, the rejections to these claims are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 6, 12, 16 and 7, 11, 17, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims and 4 and 11 of U.S. Patent No. 10455406. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s BS/MME is performing a similar role to the ‘406 patent’s “network device”. Furthermore, the instant application’s “terminal”, “request msg”, “control msg”, “info indicating the authorization”, and “subscription info” are performing similar functions as the ‘406 patent’s “terminal”, “service authorization request msg”, “service authorization response msg”, “APN”, and “service”, respectively. Finally, the instant application’s “capability information” corresponds to the ‘406 patent’s “identifying whether the … terminal is capable of performing the … relay function”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4, 6,     7-8, 11,     12-14, 16, and     17-18, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rakotoharison (US 20180219608 A1).

Regarding claims 2, 12 and 7, 17, Rakotoharison discloses a base station [fig. 2 “eNB”] in a communication system [fig. 2], the base station comprising:
a transceiver [fig. 5 no. 11]; and
a controller [fig. 5 no. 14] coupled with the transceiver and configured to:
receive, from a terminal not currently attached to a network, a request message for attaching to the network (NAS Attach Request (i.e., not currently attached) [fig. 2 no. 1]), the request message including an indicator indicating capability on a relay function to perform communication between another terminal and the network (UE Network Capability: Network-level UE relaying capabilities [fig. 2 no. 1, par. 0040]),
transmit, to a mobility management entity, the attach request message [fig. 2 no. 1], and
receive, from the mobility management entity, a control message [fig. 2 no. 4],
wherein the control message includes information indicating an authorization of the terminal for performing the relay function corresponding to subscription information (NAS Attach Accept (i.e., control msg indicating authorization) [fig. 2 no. 4], where the info was based on Subscription info including Relaying subscription data for the UE (i.e., corresponding to subscription info) [fig. 2 no. 3]).
Regarding claim 12, Rakotoharison discloses an apparatus for MME [fig. 2 “MME”], … comprising: a controller [fig. 2 “MME” (inherent)].
Regarding claims 2 and 12, Rakotoharison discloses identifying subscription information of the terminal related to the relay function [fig. 2 no. 2-3].

Regarding claims 3, 13 and 8, 18, Rakotoharison discloses everything claimed, as applied above.
Rakotoharison further discloses:
wherein the controller is further configured to store the received information indicating the authorization for performing the relay function in a user equipment (UE) context (The info corresponds to the UE context [fig. 2 no. 2] and since it receives it, it must store it [fig. 2 no. 4]).

Regarding claims 4 and 14, Rakotoharison discloses everything claimed, as applied above.
Rakotoharison further discloses:
wherein the controller is further configured to receive, from a server having the subscription information of the terminal, the subscription information of the terminal being related to the relay function (HSS (i.e., server) [fig. 2 no. 2-3]).

Regarding claims 6, 16 and 11, 21, Enomoto , Rakotoharison, and Huawai disclose everything claimed, as applied above.
Rakotoharison further discloses:
wherein the indicator indicating the capability on the relay function is included in the user equipment (UE) network capability information in the attach request message [fig. 2 no. 1, par. 0040].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5,     10,    15, and     20  are rejected under 35 U.S.C. 103 as being unpatentable over Rakotoharison as applied to claims 2, 7, 12, and 17 respectively, and further in view of Enomoto (US 20160286459 A1, cited by applicant of record).

Regarding claims 5, 15 and 10, 20, Rakotoharison discloses everything claimed, as applied above.
Although Rakotoharison discloses the request message … for a connection associated with the relay function, as discussed above, Rakotoharison does not explicitly disclose further indicates an APN. However, these concepts are well known as disclosed by Enomoto.
In the same field of endeavor, Enomoto discloses:
further indicates an access point name (APN) [par. 0200].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rakotoharison with Enomoto. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of providing a mobile communication system that efficiently establishes a communication path in order for a terminal to be connected to a network via a relay terminal [Enomoto Abstract].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ericsson S2-144073 (cited by applicant of record) discloses similar ProSe communication between the UE and the network, including the HSS, as the claims (e.g., dependent claim 19). Kim (US 20180132059 A1) discloses limitations similar to the instant application’s independent claims [fig. 3, par. 0176-97]. Yasukawa (US 20180115362 A1 and US 20180084480 A1) disclose limitations similar to the instant application’s independent claims [‘362 par. 0170, fig. 11, 15], however, most of the disclosure focuses on communication between the UEs rather than communication between a UE-R and the network. Li (US 20170347302 A1) discloses limitations similar to the instant application’s independent claims [fig. 9C, 10A]. Takahashi (US 20130195015 A1) discloses communication between the RN, eNB, and MME, including UE-R capability info [fig. 1, 3].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419